*512MEMORANDUM **
Russell Stevenson appeals from the 165-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Stevenson contends that the district court clearly erred by determining that he was accountable for the conduct of his codefendant that constituted reckless endangerment during flight, pursuant to U.S.S.G. § 3C1.2. The district court made findings supporting an inference that Stevenson aided or abetted, counseled, commanded, induced, procured, or willfully caused the driver’s flight from police. See id. cmt. n. 5; United States v. Young, 33 F.3d 31 (9th Cir.1994). We conclude that the district court did not clearly err. See United States v. Luna, 21 F.3d 874, 885 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.